Citation Nr: 1740644	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  17-04 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs St. Paul Pension Center, 
St. Paul, Minnesota


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for multiple myeloma, to include as due to ionizing radiation exposure, for accrued benefits purposes.

2.  Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States




ATTORNEY FOR THE BOARD

N. T. Werner, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from July 1956 to July 1958.  The Veteran passed away in December 2014 and the appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2016 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The case is currently under the jurisdiction of the St. Paul Pension Center.  The Board is treating the cause of death claim as an original claim because the earlier May 2015 rating decision that denied the claim did not become final because the appellant was not mailed notice of that decision. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A July 2006 rating decision denied the Veteran's application to reopen his claim of service connection for multiple myeloma; he did not appeal that decision or submit new and material evidence within the one year appeal period.

2.  Evidence received since the July 2006 rating decision the denied the application to reopen his claim of service connection for multiple myeloma either does not relate to an unestablished fact necessary to substantiate the claim or is cumulative of evidence of record at the time of the prior final decision. 

3.  The preponderance of the evidence shows that a service-connected disability did not cause or contributed materially or substantially to the Veteran's death.


CONCLUSIONS OF LAW

1.  The July 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has not been submitted sufficient to reopen a claim of entitlement to service connection for multiple myeloma, to include as due to ionizing radiation exposure, for accrued benefits purposes.  38 U.S.C.A. §§ 1101, 1112, 1112, 1113, 1131, 5100, 5102, 5103, 5103A, 5107, 5108, 5121 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.303, 3.307, 3.309, 3.311, 3.1000 (2016).

3.  The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1310, 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.312 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Claims

The appellant contends that she is entitled to service connection for the cause of the Veteran's death and/or the Veteran was entitled to service connection for multiple myeloma during his lifetime.  Specifically, she claims as the Veteran did during his lifetime that his multiple myeloma was caused by his exposure to ionizing radiation caused by radiation spills when he served at the United States Army Chemical Center in Edgewood Maryland and his multiple myeloma caused the renal failure that caused his death.  During his lifetime, the Veteran also claimed that his multiple myeloma was caused by his exposure to chemical/nerve/biological agents while serving at the United States Army Chemical Center.

Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence she is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A. 

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date.  See 38 U.S.C. § 5103(a).  

As to the application to reopen for accrued benefits purposes and the cause of death claim, the Board finds that written notice provided in April 2016, before the September 2016 rating decision, along with the notice provided in November 2016 fulfills the provisions of 38 U.S.C.A. § 5103(a).  Moreover, the Board finds that the readjudication of the appeal in the January 2017 statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007).  Furthermore, even if the above letters did not provided adequate 38 U.S.C.A. § 5103(a) notice, the Board finds that this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claims after reading the above letters and the rating decision, and the statement of the case.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  The Board also notes that even though appellant never filed a VA Form 21-534, she was advised in the September 2016 rating decision that she could also substitute as claimant with respect to any claim pending at the time of the Veteran's death, and she never took any steps to do so.

As to the duty to assist, the Board finds that VA has secured all available and identified pertinent in-service and post-service evidence including the Veteran's available service treatment records, service personnel records, Radiation Risk Activity Sheets, and his records from the Fargo VA Medical Center.  See 38 U.S.C.A. § 5103A(b).  The Board also finds that the AOJ also undertook all the development required by 38 C.F.R. § 3.309 and 38 C.F.R. § 3.311.  Specifically, a review of the record on appeal shows that the United States Army Radiation Dosimetry Branch in May 2005, June 2005, May 2016, and June 2016; the United States Department of Energy in May 2005; and the Department of Army Medical Research Institute in February 2006 notified VA that they had no records that verified the Veteran's claims of being exposed to ionizing radiation and/or chemical nerve agents while on active duty including while working in an occupation that exposed him to ionizing radiation while serving at the United States Army Chemical Center in Edgewood Maryland.

The Board notes that most of the Veteran's service treatment records are not available despite the RO's attempt to locate these records and alternative records.  Where, as here, "service medical records are presumed destroyed, . . . the Board's obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt is heightened."  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The cases, however, do not establish a heightened "benefit of the doubt," but rather only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when the veteran's medical records have been destroyed.  The case law does not lower the legal standard for proving a claim for service connection but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).  Therefore, adjudication of this appeal may go forward without these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").  

The Board also notes that, while the Veteran record contains letters from the Veteran's doctors at the Mayo Clinic, his treatment records from the Mayo Clinic are not in the claims file.  As to the claim to reopen for accrued benefits purposes, the Board finds that it may adjudicate the claim without these records because the record is fixed at the time of death and VA cannot consider any post-death evidence.  See 38 C.F.R. § 3.1000(d)(4).  As to the cause of death claim, the Board finds that it may adjudicate the claim without these records because the appellant has never provided VA with an authorization to request these records.  See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991) (holding that "[t]he duty to assist is not always a one-way street."  If an appellant desires help with the claim, she must cooperate with VA's efforts to assist her). 

The Board recognizes that VA did not obtain a medical opinion in connection with the claim to reopen or as to the origins or etiology of the disease processes that caused the Veteran's death.

As to the claim to reopen, the Board finds that it may adjudicate the claim without a medical opinion because, as stated above, in accrued benefits claims the record is fixed at the time of death and VA cannot consider any post-death evidence.  38 C.F.R. § 3.1000(d)(4).  The Board also finds that it had no duty to obtain an opinion because, as explained below, new and material evidence had not been received to reopen the claim.  See 38 U.S.C.A. § 5103.

As to the cause of death claim, the Federal Circuit has addressed the appropriate standard to be applied in determining whether obtaining an opinion is needed.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not trigger the requirement to obtain a medical opinion as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Given the above standard, the Board finds that a remand for a VA opinion is not required because the Veteran was not service connected for a disability during his lifetime and, as to the multiple myeloma that caused his death, the record does not contain objective evidence corroborating his claims regarding being exposed to ionizing radiation from spills while on active duty and/or working in a radiation risk occupation while on active duty.  Also see Bardwell v. Shinseki, 24 Vet. App. 36 (2010) (holding that VA was not required to provide a medical examination when there is no credible evidence of an event, injury, or disease in service when the Board does not find his statements credible); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the claimant will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).  

In adjudicating the claims below, the Board has reviewed all of the evidence in the claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the claimant or obtained on her behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Claim to Reopen for Accrued Benefits Purposes

As to the application to reopen a claim of entitlement to service connection for multiple myeloma, to include as due to exposure to ionizing radiation, the first requirements for accrued benefits is that the Veteran had to have a claim pending for VA benefits at the time of his death.  See 38 U.S.C.A. §§ 5101(a), 5121(a); Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998).  Another initial requirement is that the claim be filed with VA within one year of the Veteran's death.  See 38 C.F.R. § 3.1000(c).  

In this regard, a review of the record on appeal shows that in July 2014 the Veteran's representative specifically notified the RO that the Veteran's May 2014 statement was an application to reopen his claim of service connection for multiple myeloma.  The record thereafter shows that the RO did not adjudicate this claim before the Veteran passed away in December 2014.  Lastly, the record shows that in May 2015, less than a year after the Veteran's death December 2014, the RO received the appellant's current claim for accrued benefits.  Therefore, the Board finds that claimant met the requirement for filing an accrued benefits claim.  See 38 U.S.C.A. §§ 5101(a), 5121(a); 38 C.F.R. § 3.1000.

As to reopening a prior final decision, the law provides that if new and material evidence has been presented or secured with respect to matters which have been disallowed, these matters may be reopened and the former disposition reviewed.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Court has held that in determining whether the evidence is new and material, the credibility of the newly presented evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The Board is required to give consideration to all of the evidence received since the first denial of the claim in light of the totality of the record.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  

In this regard, the Court in Shade v. Shinseki, 24 Vet. App. 110 (2010) held that the language of 38 C.F.R. § 3.156(a) created a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  Further, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118.  

When a Veteran had a claim pending at the time of his death, his surviving spouse may be paid periodic monetary benefits to which he was entitled at the time of his death, and which were due and unpaid for a period not to exceed two years, based on existing ratings or decisions or other evidence that was on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1296 (Fed. Cir. 1998).  Although the appellant's claim for accrued benefits is separate from the claims that the Veteran filed prior to his death, the accrued benefits claim is "derivative of" the Veteran's claims and the appellant takes the Veteran's claims as they stood on the date of his death.  Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996). 

In this regard, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  If a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection if the disability is one that is listed in 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including malignant tumors, will be presumed to have been incurred in service if they manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim."  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

As to disease or injury caused by radiation exposure, the Board notes that if a Veteran participated in service in a radiation-risk activity (as defined by statute and regulation) and, after service, developed one of the specifically enumerated cancers, which includes multiple myeloma, it will be presumed that the cancer was incurred in-service.  38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).  

Similarly, if a veteran was exposed in service to ionizing radiation and, after service, developed one of the specifically enumerated cancers, which includes multiple myeloma, within a period specified for each by law, then the claim is referred to the Under Secretary for Benefits who must determine, based on the extent of the exposure, whether there is a reasonable possibility that the disease was incurred in service.  38 C.F.R. § 3.311.

The availability of presumptive service connection for a disability based on exposure to ionizing radiation does not preclude a claimant from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

In evaluating the evidence, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F. 3d 1331 (Fed. Cir. 2006); Charles v. Principi, 16 Vet. App. 370 (2002); Klekar v. West, 12 Vet. App. 503, 507 (1999); Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2015); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

With the above criteria in mind, the record shows that a July 2006 rating decision denied the Veteran's application to reopen his claims of service connection for multiple myeloma.  The RO denied the claim because the record did not show that his current disability was due to his military service to include his claimed exposure to chemical nerve agents.  Moreover, the Board finds that the July 2006 rating decision became final when the Veteran did not timely appeal the decision and when new and material evidence was not received by the RO in the first post-service year.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 3.156(b), 20.302, 20.1103.  In reaching this conclusion, the Board has not overlooked the May 2014 writing from the Veteran but finds that it could not act as a notice of disagreement as to the July 2016 rating decision because it was received by VA more than one year after he was mailed notice of that rating decision.  38 C.F.R. § 20.302(a) (2016).

Since this final July 2006 rating decision, and prior to the Veteran's death in December 2014, VA obtained and associated with the record service personnel records, service treatment records, VA and private treatment records, and written statements in support of the claims from the Veteran and his three friends.

However, the service personnel records including the records that showed that the Veteran served at the Army Chemical Center in Edgewood, Maryland and was a medical research volunteer, the service treatment records, the August 2004 letter from Morie A. Gertz, M.D., and the written statements in support of the claim from the Veteran's three friends were in the claims file at the time of the July 2006 rating decision.  Therefore, the Board finds that they are not new because they are duplicative evidence.  See 38 C.F.R. § 3.156.

As to the VA and private treatment records, they continue to document the Veteran's post-service complaints and treatment for multiple myeloma.  Tellingly, they do not show the Veteran being diagnosed with multiple myeloma in the first post-service year or show a relationship between his current multiple myeloma and his military service.  The Board finds that this medical evidence was, in substance, before VA when the RO last denied the claim.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran after service has received treatment for multiple myeloma is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  

As to the written statements from the Veteran, these statements amount to nothing more than the Veteran's continued claim that he has multiple myeloma due to his exposure to ionizing radiation and/or nerve agents while on active duty at the Army Chemical Center in Edgewood, Maryland.  The Board finds that these lay claims were, in substance, before VA when the RO last denied the claim.  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That the Veteran continues to claim that his multiple myeloma is due to his military service including because of radiation and/or chemical nerve agent exposure is also not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  
Lastly, as to the October 2014 and November 2014 letters from Gerald G. Gross M.D., the Board does not find them new and material evidence because the opinions conclusion (i.e., that the Veteran's multiple myeloma was caused by his in-service job which exposed him to ionizing radiation) were, in substance, duplicative of Dr. Gertz's earlier August 2004 opinion which was of record at the time of the final July 2006 rating decision.  Then, as know, an opinion based on an inaccurate factual presumption (i.e. that the Veteran had verified exposure to ionizing radiation while on active duty and/or worked in an occupation that exposed him to ionizing radiation) is not probative evidence.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (a medical opinion based on an inaccurate factual premise is not probative).  Thus, the newly received evidence tends to prove nothing that was not already previously shown.  That a new healthcare provider opined that the Veteran's multiple myeloma is due to military service when the opinion is based on an inaccurate factual presumption is not new evidence within the context of 38 C.F.R. § 3.156(a) because it is cumulative evidence.  

In summary, the Board finds that the above evidence were, in substance, before VA when it or the RO last denied the claims.  Moreover, the Board finds that the newly received evidence tends to prove nothing that was not already previously shown and therefore it is cumulative evidence.  Accordingly, because new and material evidence has been received, the appeal as to the claim is denied.  38 C.F.R. § 3.156(a).  




The Cause of Death Claim

In order to establish service connection for the cause of the Veteran's death, the evidence must show that a disease or disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).

In determining whether a service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection was not in effect during the Veteran's lifetime for any disability.  Accordingly, the Board finds that she may only prevail on her current claim if the Veteran should have been service-connected during his lifetime for a disability that contributed substantially or materially to cause his death.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

In this regard, and as explained above, service connection is generally warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1101, 1112, 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309, 3.311; Hickson, supra. 

With the above laws and regulations in mind, the Board notes that the Veteran was not service connected for any disability during his lifetime and, as explained above, the record did not contain new and material evidence to reopen his claim of service connection for multiple myeloma.

The December 2014 Certificate of Death shows that the immediate cause of the Veteran's death was renal failure as a consequence of multiple myeloma. 

As to whether service connection should have been granted for multiple myeloma during the Veteran's lifetime under 38 C.F.R. § 3.309(a), the Board finds that this regulations does not help the claimant establish her claim.  The Board has reached this conclusion because the record does not show multiple myeloma being diagnosed in the first post-service year.  See 38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

As to 38 C.F.R. § 3.309(d), the Board notes that the application of this regulation is contingent on the Veteran both being diagnosed with one of the specifically enumerated disease processes listed in the regulation and participating in a radiation-risk activity while on active duty.  However, the record is negative for any objective evidence that the Veteran participated in a radiation-risk activity while on active duty.  While a review of the record on appeal verifies the fact that the Veteran served at the United States Army Chemical Center in Edgewood Maryland including as a medical research volunteer in the Chemical Warfare Laboratory and his occupational specialty was biological scientist assistant, in May 2005, June 2005, May 2016, and June 2016 the United States Army Radiation Dosimetry Branch, in May 2005 the United States Department of Energy, and in February 2006 the Department of Army Medical Research Institute all notified VA that there was no evidence of the Veteran being exposed to radiation while on active duty.  Therefore, while the Veteran was diagnosed with one of the specifically enumerated disease processes listed in the regulation (i.e., multiple myeloma), because the record is negative for his having participated in a radiation-risk activity while on active duty the Board finds that this presumption does not help the claimant establish service connection for the multiple myeloma that caused his death.  See 38 U.S.C.A. §§ 1112, 1113, 1131; 38 C.F.R. §§ 3.303, 3.307, 3.309(d).  

As to 38 C.F.R. § 3.311, the Board finds that this regulations does not help the claimant establish service connection for the multiple myeloma that caused the Veteran's death because even though multiple myeloma is one of the specifically enumerated radiogenic disease and the record verifies the fact that the Veteran served at the United States Army Chemical Center in Edgewood Maryland including as a medical research volunteer in the Chemical Warfare Laboratory with an occupational specialty as biological scientist assistant.  The Board has reached this conclusion because the record is negative for objective evidence of the Veteran being exposed to ionizing radiation while on active duty or a dose estimate was attainable.  See replies from the United States Army Radiation Dosimetry Branch dated in May 2005, June 2005, May 2016, and June 2016; the United States Department of Energy dated in May 2005; and the Department of Army Medical Research Institute dated in February 2006.

As to direct service connection under 38 C.F.R. § 3.303, the available in-service and post-service record is negative for complaints, diagnoses, or treatment for the multiple myeloma that caused the Veteran's death until decades after his 1958 separation from active duty.  See, e.g., VA treatment records dated in May 2004; Morie A. Gertz, M.D., letter dated in August 2004.  Moreover, the Board does not find the lay claims from the Veteran during his lifetime, his buddies lay claims, and the appellant lay claimant that the multiple myeloma that caused the Veteran's death started while on active duty and/or was otherwise due to service, including due to his alleged in-service radiation and chemical nerve agent exposure probative because diagnosing multiple myeloma is a complex medical question which lay persons are not competent to validly opine on.  See Davidson.  Therefore, the Board finds that the most probative evidence of record shows that the Veteran was not diagnosed with multiple myeloma while on active duty, did not have a continued problem with multiple myeloma from the time of his 1958 separation from active duty to the time of his death in 2014, and that his multiple myeloma was otherwise caused by his military service including the alleged radiation and chemical nerve agent exposure.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Accordingly, the Board finds that the weight of the probative evidence is against finding a causal association or link between the post-service disorder that caused the Veteran's death and an established injury, disease, or event of service origin.  See 38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  Thus, having decided that the 
preponderance of the evidence shows that the Veteran did not pass away as a consequence of a disability of service origin, the Board finds that service connection for the cause of his death must also be denied.  Id.


ORDER

The application to reopen a claim of entitlement to service connection for multiple myeloma, to include as due to ionizing radiation exposure, for accrued benefits purposes is denied. 

Service connection for the cause of the Veteran's death is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


